                 Case 2:21-cv-00849-JCC Document 10 Filed 09/03/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    PRESTON WILSON, an individual,                      CASE NO. C21-0849-JCC
10                           Plaintiff,                   MINUTE ORDER
11               v.

12    GERARDO PONCE and JANE/JOHN DOE
      PONCE, individually and as a marital
13    community; and PENSKE TRUCK LEASING
      CO., LP., OF WASHINGTON, a foreign limited
14
      partnership,
15
                             Defendants.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court on the parties’ stipulation and proposed order of
20
     withdrawal (Dkt. No. 9). Pursuant to Local Civil Rule 83.2, the parties hereby stipulate to the
21
     withdrawal of Rodney L. Umberger and Drew V. Lombardi of Williams, Kastner & Gibbs PLLC
22
     as counsel of record in this action for Defendants Gerardo Ponce and Jane Doe Ponce. Mr.
23
     Umberger and Mr. Lombardi will remain counsel of record for Defendant Penske Truck Leasing
24
     Co., L.P.
25
            It is so ORDERED.
26
            //

     MINUTE ORDER
     C21-0849-JCC
     PAGE - 1
            Case 2:21-cv-00849-JCC Document 10 Filed 09/03/21 Page 2 of 2




 1        DATED this 3rd day of September 2021.
                                                  Ravi Subramanian
 2                                                Clerk of Court
 3
                                                  s/Sandra Rawski
 4                                                Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0849-JCC
     PAGE - 2
